Title: To George Washington from Thomas Jefferson, 30 August 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Aug. 30. 93.

Th: Jefferson has the honor to inclose to the President a letter received from Mr Maury, Consul at Liverpool, inclosing a copy of the order of the British government for intercepting our commerce in Grain. we shall doubtless receive it authentically & soon from mister Pinckney. in the mean time mister Maury’s information seems sufficient foundation to instruct mister Pinckney provisionally to make proper representations on the subject, and to return an answer by the meeting of Congress. for this however Th: J. will await the pleasure of the President.
